Citation Nr: 0637971	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an increased initial disability rating for 
service-connected right knee popliteal cyst with small 
meniscus undersurface tear, currently evaluated as 10 percent 
disabling.

2. Entitlement to an increased initial disability rating for 
service-connected left knee arthritis, status post left knee 
arthroscopic surgery, currently evaluated as 10 percent 
disabling.

3. Entitlement to an increased initial disability rating for 
service-connected degenerative changes of the cervical spine, 
currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the St 
Louis, Missouri, and Chicago, Illinois, Regional Offices (RO) 
of the Department of Veterans Affairs (VA).

Procedural history

The veteran served on active duty from April 1978 to October 
2000.

The veteran filed a claim for VA benefits in November 2000.  
In a rating decision rendered in July 2001, the St. Louis RO, 
in pertinent part, granted service connection for right and 
left knee disabilities and assigned 10 percent ratings 
therefor.  In a February 2002 rating decision, the St. Louis 
RO, in pertinent part, granted service connection for a 
cervical spine disability, deemed to be noncompensable.  The 
Chicago RO, in a March 2003 rating decision, increased the 
assigned disability evaluation for cervical spine 
degenerative changes to 10 percent.  The veteran has 
indicated disagreement with the initial ratings assigned for 
these disorders and has perfected his appeal by the 
submission of a substantive appeal (VA Form 9) in May 2003.

These matters were previously before the Board in January 
2005, at that time, they were remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC. for 
additional development.  In September 2005, the AMC issued a 
Supplemental Statement of the Case (SSOC) which continued to 
deny the veteran's claims of entitlement to an increased 
disability rating for his right knee and left knee 
disabilities.  However, an increased disability rating was 
granted for the veteran's service-connected cervical spine 
disability and a 30 percent disability rating was assigned 
effective as of the date of the initial grant of service 
connection.  This matter remains on appeal.  See  AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].  An April 2006 SSOC also continued to deny 
an increased rating as to all three conditions.  Therefore, 
the issues have been returned to the Board for further 
appellate action.  

Issues not on appeal

In the July 2001 and February 2002 rating decisions, the St. 
Louis RO denied entitlement to service connection for various 
other disabilities claimed by the veteran.  He did not 
indicate disagreement with those decisions, and those claims 
are accordingly not before the Board on appeal.  See Archbold 
v. Brown, 9 Vet. App. 124 (1996) [notice of disagreement 
initiates appellate review in VA administrative adjudication 
process, and request for appellate review is completed by 
claimant's filing of substantive appeal after statement of 
the case is issued by VA].  See also 38 C.F.R. § 20.200 
(2006).

Representation

The veteran is currently unrepresented in this matter.  In 
March 2004, the RO provided the veteran a letter which 
explained the procedure for selecting a representative and 
explained the requirement for a validly executed power of 
attorney.  In May 2005 correspondence the veteran asserted 
that he had previously been represented by the Veterans of 
Foreign Wars of the United States (VFW), but had changed his 
representation to Disabled American Veterans (DAV).  The 
veteran went on to note that he currently found such 
representation ineffective.  The veteran's correspondence 
aside, the Board notes that the record does not contain a 
power of attorney from the veteran electing VFW, DAV or any 
other accredited representative.  Accordingly, the veteran is 
currently without representation.  


FINDINGS OF FACT

1.  The veteran's service-connected right and left knee 
conditions manifest primarily as occasional giving way, 
subjective reports of excessive pain, occasional tenderness, 
some limping and x-ray evidence of mild degenerative changes 
in the knees.  Fatigability, weakness, and incoordination 
have not been objectively shown.   There has been no showing 
of any loss of range of motion in the veteran's knees.  

2.  The veteran's service-connected back disability manifests 
as complaints of pain and some limitation in the range of 
motion of his cervical spine.  There are subjective 
complaints of radiculopathy to the left upper extremity but 
no objectively confirmed neurological impacts of the 
veteran's cervical spine disorder.  Fatigability, weakness, 
and incoordination have not been objectively shown.  There is 
no clinical evidence of ankylosis, favorable or unfavorable, 
in the veteran's cervical spine.   

3.  The veteran's service-connected right knee, left knee and 
cervical spine disabilities have not resulted in frequent 
hospitalization and do not result in marked interference in 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent 
disability rating and no higher for  service-connected 
arthritis of each of the veteran's knees have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).   

2.  The criteria for the assignment of a rating in excess of 
30 percent for the veteran's service-connected cervical spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.27; 4.71a, Diagnostic Code 5299-5290 
(2002) & Diagnostic Code 5242 (2006).  

3.  Referral for extraschedular evaluation is not warranted.  
38 C.F.R. 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased initial ratings for his 
service-connected left knee, right knee and cervical spine 
disabilities.  In the interest of clarity, the Board will 
initially discuss certain preliminary matters. The Board will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claims in a letter dated January 19, 2005, 
by which the veteran was advised of the provisions relating 
to the VCAA.  Specifically, he was advised that VA would 
obtain all evidence kept by the VA and any other Federal 
agency.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The VCAA letter specifically 
informed the veteran that for records he wished for VA to 
obtain on his behalf he must provide an adequate description 
of the records.   Moreover, although the matters under appeal 
were initially claims of entitlement to service connection, 
after the matters became increased ratings issues,  the 
veteran was specifically advised by this January 2005 letter 
that in order to qualify for an increased disability rating, 
medical evidence of an increase in the severity of the 
disability was required.  

Finally, the Board notes that the January 2005 letter 
expressly notified the veteran "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence that has 
not previously been considered in your possession that 
pertains to your claim, please send it to us" [Emphasis as 
in the original letter].   The Board believes that these 
requests comply with the requirements of 38 C.F.R. § 3.159 
(b) in that the letter informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service 
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  
Notice has been provided as to element (4), degree of 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA.  

With respect to element (5), effective date, as will be 
discussed in detail below, the Board is granting an increased 
rating as to both of the veteran's knee disabilities.  The 
veteran has appealed the assignment of the initial 
evaluations for his service-connected knee disabilities.  The 
veteran separated from service October 31, 2000.  Thus, the 
earliest date as of which service connection and a rating may 
be awarded is November 1, 2000, the day after separation.  
This is the date assigned by the RO and the date assigned by 
the Board herein for the increased initial evaluations.  
Therefore, any additional notice as to the assignment of an 
effective date for the ratings assigned herein is not 
necessary, because no earlier effective date is available.  
Remanding the claims for the RO to provide the veteran with 
notice concerning effective dates would result in undue delay 
for no one's benefit.  See 38 C.F.R. § 20.1102 (2006) 
[harmless error].

With respect to the higher disability rating now being sought 
for the veteran's cervical spine disability, because such was 
denied, the matter of the assignment of an effective date 
therefor is moot.  In other words, any lack of advisement as 
to that element is meaningless, because an increased 
disability rating was not assigned and thus there can be no 
effective date to assign.  So the matter of any potential 
effective date for an increased initial rating remains moot.  
Moreover, the veteran received specific notice regarding 
effective dates in the April 2006 SSOC.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records, private treatment records 
and applicable lay statements.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).   During the course of this appeal, the 
veteran was referred for VA medical examinations and opinions 
in December 2000 and August 2005.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  In 
his May 2003 substantive appeal, the veteran advised that he 
did not desire a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.
 


Pertinent law and regulations
Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).  

The Board observes that the words "moderate" and "severe" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2006).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

1. Entitlement to an increased initial disability rating for 
service-connected right knee popliteal cyst with small 
meniscus undersurface tear, currently evaluated as 10 percent 
disabling.

2. Entitlement to an increased initial disability rating for 
service-connected left knee arthritis, status post left knee 
arthroscopic surgery, currently evaluated as 10 percent 
disabling.

Analysis

The veteran is seeking entitlement to an increased disability 
rating for both his service-connected right knee and left 
knee disabilities.  Both disabilities are currently evaluated 
as 10 percent disabling and have been rated under Diagnostic 
Code 5299-5262.  Moreover, as will be discussed in detail 
below, the evidence of record indicates similar 
symptomatology for both knees.  Accordingly, in the interest 
of economy a common discussion as to both disabilities will 
be presented.  Additionally, a common section addressing the 
potential for an extraschedular evaluation for these two 
conditions as well as the veteran's service-connected 
cervical spine disability will be presented after the 
conclusion of the Board's discussion of the veteran's 
cervical spine disability below.  



Assignment of diagnostic code 

The RO has applied Diagnostic Code 5299-5262 [knee 
disability, other - tibia and fibula impairment of]  to both 
of the veteran's service-connected knee disabilities.  See 38 
C.F.R. § 4.27 (2006) [when an unlisted disease, injury, or 
residual condition is encountered, requiring rating by 
analogy, the first two digits will be selected from that part 
of the schedule most closely identifying the part, or system, 
of the body involved; the last two digits will be "99" for 
all unlisted conditions]. 
 
For the reasons set out immediately below, the Board has 
determined that veteran's knee disabilities would more 
appropriately be rated under different diagnostic codes.  
Specifically, as noted by Dr. B in his December 2005 letter, 
the veteran's knee disabilities consists primarily of reports 
of occasional give-way, tenderness, subjective reports of 
ongoing pain and limping gait.  These symptoms best 
correspond with Diagnostic Code 5257 [knee, other impairment 
of]. 

In reaching its conclusion that the veteran's right and left 
knee disabilities are appropriately rated under Diagnostic 
Code 5257, the Board must also consider the possibility of a 
higher rating under any other potentially applicable 
diagnostic code, see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In that regard the Board notes that, there were no 
findings of ankylosis on examination.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  Thus, the veteran is not entitled to an increased 
rating under Diagnostic Code C 5256 for ankylosis.  In 
addition, there is no evidence of a dislocated cartilage as 
would be necessary under Diagnostic Code 5258.  There is not 
of record impairment of the veteran's tibia or fibula; 
therefore, 5262 is not most appropriate.  Finally, as the 
medical evidence of record is pertinently negative for any 
loss of range of motion in the veteran's knees, Diagnostic 
Codes 5260 and 5261 are not for application.  

Therefore, the Board has found that the veteran's symptoms 
best correspond to Diagnostic Code 5257 [Knee, other 
impairment of].  The Board will apply Diagnostic Code 5257.  

Schedular rating

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).

The veteran has been assigned a 10 percent disability rating 
for each knee.  For the reasons set out immediately below, 
and resolving all doubt in the veteran's favor, the Board has 
determined that the veteran has met the criteria for the 
assignment of a 20 percent disability rating for each knee 
under Diagnostic Code 5257.  See 38 C.F.R. § 4.7 (2006) 
[Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned].  

As noted in the May 2005 and December 2005 letters of Dr. B., 
and as found in the December 2000 and August 2005 VA 
examinations, the veteran does not suffer from ligamentous 
instability.  Instead, he suffers from occasional give way 
which Dr. B. attributes to the impacts of pain.  A 20 percent 
disability rating will be assigned under Diagnostic Code 5257 
for a moderate disability.  The May 2005 opinion of Dr. B. 
noted that the veteran suffers from "mild" degenerative 
changes to his knees but that his overall symptoms, including 
the unusual subjective reports of pain resulted in a 
"moderate" impact on his daily activities.  Moreover, the 
veteran's reports of give-way incidents are occasional and 
the reports of tenderness noted by his physician in December 
2005 is "occasional" with a note that the veteran has 
"some" limp.  Therefore, although the veteran's arthritis 
is mild and he has lost no range of motion in either knee, 
the Board finds that taking into account the veteran's 
increased reports of pain and the relationship of that pain 
to the incidents of give way as reported by the veteran's 
physician that the overall disability picture more closely 
corresponds with a 20 percent disability rating under 
Diagnostic Code 5257 rather than the currently assigned 10 
percent for both the right and left knee.  

The criteria for the assignment of a 30 percent disability, 
the highest disability rating available under Diagnostic Code 
5257 are not met for either knee.  Specifically, a 30 percent 
disability rating is required for a severe disability.  Such 
is not shown for either knee in the evidence of record.  
Objective testing undertaken in December 2000 and repeated 
nearly five years later in August 2005 fails to document any 
loss of range of motion in either of the veteran's knees.  
Additionally, the characterization of the veteran's condition 
in the December 2005 letter from Dr. B. is one of "mild" 
degenerative changes with the principal problem being a 
subjective presentation of pain that is unusual even in his 
own doctor's estimation. Accordingly, the evidence does not 
indicate a severe knee disability as substantial function has 
been retained in both knees.  Therefore the criteria for the 
assignment of a 30 percent disability rating are not met.  
 
De Luca considerations 

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Such is the case with 
Diagnostic Code 5257.  

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 (arthritis) and 5257 
(instability), and that evaluation of knee dysfunction under 
both codes would not amount to pyramiding under 38 C.F.R. § 
4.14.  See VAOPGCPREC 23-97 and VAOPGCPREC 09-98.

Given the existence of x-ray evidence of arthritis, the Board 
has considered whether or not a separate disability rating 
under Diagnostic Code 5010 is also available.  However, at 
the August 2005 VA medical examination the veteran's knees 
were found to have full range of motion 0 to 140 degrees 
bilaterally.  See 38 C.F.R. § 4.71a, Plate II (2006).   The 
same result was found at the December 2000 VA examination.  
There is no indication of range of motion less than 0 to 140 
in the other medical evidence submitted by the veteran.  In 
order to merit a separate rating under Diagnostic Code 5010, 
the VA General Counsel's guidance is clear that additional 
disability due to arthritis is required.  Pain alone is not 
additional disability in that context and additional 
disability is specifically defined as loss of range of motion 
which would be noncompensable under Diagnostic Codes 5261 or 
5262.  In this case, the evidence clearly demonstrates that 
the veteran's arthritis, termed "mild degenerative changes" 
by his own doctor, does not involve any loss of range of 
motion.  Therefore, a separate disability rating under 
Diagnostic Code 5010 is not for application here.  See 
VAOPGCPREC 23-97; VAOPGCPREC 9-98; see also 38 C.F.R. § 4.14 
(2006).  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The evidence of record appears to indicate that the character 
and nature of the veteran's disability has been relatively 
constant during the course of the appeal.  In 


December 2005, the veteran's physician indicated that he 
suffered primarily from pain, which, along with muscle 
weakness caused episodes of subluxation.  Similar findings 
are noted in a July 1999 service medical record concerning a 
sports injury suffered by the veteran.  Moreover, VA 
examination conducted in December 2000 and August 2005 found 
the veteran's knee functions to be in substantially the same 
condition.  Accordingly, the twenty percent disability rating 
is assigned for the entire appeal period from November 1, 
2000, to the present.  

3.  Entitlement to an increased initial disability rating for 
service-connected degenerative changes of the cervical spine, 
currently evaluated as 30 percent disabling.

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended, effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with both the new and old 
regulatory criteria in the September 2005 SSOC.  The veteran 
submitted additional argument on his behalf after receiving 
such notice.  Therefore, there is no prejudice to the veteran 
in the Board adjudicating the claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's service-
connected back disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2006); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).



(i.) The former schedular criteria

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2006).

For the purposes of rating disability from arthritis, VA 
regulations consider the cervical vertebrae a group of minor 
joints, ratable on parity with major joints.  See 38 C.F.R. § 
4.45(f) (2006).

Under Diagnostic Code 5290 [spine, limitation of motion of, 
cervical], effective prior to September 26, 2003, a 30 
percent rating was warranted for severe limitation of motion 
of the cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (prior to September 26, 2003).

For purposes of VA compensation, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  See 38 C.F.R. § 4.71, Plate V (2006).

(ii.)  The current schedular criteria

The veteran's service-connected cervical spine disability has 
been evaluated by the RO under current Diagnostic Code 5242 
[degenerative arthritis of the spine].

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective 


September 26, 2003, a General Rating Formula for Diseases and 
Injuries of the Spine will provide that with or without 
symptoms such as pain, stiffness, or aching in the area of 
the spine affected by residuals of injury or disease the 
following ratings will apply.  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows: 

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or favorable ankylosis of 
the entire cervical spine.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.



Analysis

The veteran seeks an increased disability rating for his 
service-connected cervical spine disability, which is 
currently rated 30 percent disabling under both the former 
and the current schedular criteria.  His primary complaint is 
of severe pain, which he states limits his activities.  

For the reasons set out below, the Board has determined that 
a higher disability rating is not available.        

Assignment of Diagnostic Code

i) The former schedular criteria 

Under the former criteria, the RO has evaluated the veteran's 
cervical spine disability under Diagnostic Code 5003-5290 
[arthritis - spine, limitation of motion, cervical].  See 38 
C.F.R. § 4.27 (2006).  

As noted above, there is x-ray evidence of arthritis of the 
veteran's cervical spine and there has been objectively 
verified loss of range of motion in the veteran's cervical 
spine.  Therefore, the Board believes the most appropriate 
diagnostic codes for rating the veteran under the former 
schedular criteria are Diagnostic Codes 5003-5290.  The 
veteran has presented no argument or evidence to the 
contrary.  

The Board also notes that aside from the veteran's subjective 
complaints of left upper extremity radiculopathy there is no 
evidence of neurological symptomatology to allow for a rating 
under former Diagnostic Code 5293 [intervertebral disc 
syndrome].  The VA examiner in August 2005, while noting the 
veteran's subjective complaint, specifically made no 
neurological findings.

Accordingly, Diagnostic Code 5003-5290 will continue to be 
used when evaluating the veteran's disability under the 
former criteria. 



ii) The current criteria

With respect to the current schedular criteria, all cervical 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5242 (2006).  As explained 
above, the veteran's service-connected cervical spine 
disability is not consistent with intervertebral disc 
syndrome, so the current Formula for Rating Intervertebral 
Disc Syndrome, Diagnostic Code 5243, is not for application.

Thus, the veteran's service-connected cervical spine 
disability will be rated using the General Rating Formula for 
Diseases and Injuries of the Spine.

Schedular rating

(i.) The former schedular criteria

The veteran has been assigned a 30 percent disability rating 
under Diagnostic Code 5003-5290.  There is no higher rating 
available under this Diagnostic Code.  

ii) The current schedular criteria

The veteran has been assigned a 30 percent disability rating 
under the General Rating Formula for Diseases of the Spine.   
The assignment of higher (40 percent and 100 percent) 
disability ratings under the General Rating Formula for 
Diseases of the Spine requires medical evidence of 
unfavorable ankylosis.  As noted above, ankylosis is "the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure."  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  

The medical evidence of record, including the VA examinations 
and the letters from Dr. B., do not indicate findings of 
ankylosis, and the veteran himself does not contend that his 
spine is ankylosed.  Although there is some limitation of 
motion of the flexion of the veteran's cervical spine due to 
pain, the spine is not immobile.  

The Board therefore concludes that the medical evidence of 
record does not support the assignment of a higher disability 
rating than the currently assigned 30 percent under the 
current schedular criteria.    

DeLuca considerations

 The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2006).  See DeLuca, supra.  

With respect to both the current and former schedular 
criteria, the August 2005 VA examination did not indicate any 
additional disability due to loss of motion, weakness, 
incoordination and the like.  None was noted by the veteran's 
physician in his May 2005 letter.  

Although the veteran has reported functional limitation based 
on his subjective reports of pain, none has been objectively 
identified.  Moreover, the record indicates that any such 
additional disability due to the veteran's subjective reports 
of pain has been taken into account in the currently assigned 
30 percent disability rating.  A 30 percent disability rating 
under the former criteria contemplates a severe loss of range 
of motion in the cervical spine.  Under the current criteria, 
a 30 percent disability rating is awarded upon evidence of 
forward flexion of the cervical spine of 15 degrees or less.  
A June 2005 private treatment record characterized the 
flexion of the veteran's cervical spine as within normal 
limits.  In contrast, however, at his August 2005 VA 
examination, just two months later, forward flexion of the 
veteran's cervical spine was limited to 10 degrees "limited 
by reported pain."  Accordingly, the additional loss of 
range of motion due to the veteran's complained of pain was 
taken into account resulting in the assignment of the higher 
30 percent disability rating.  No additional compensation is 
warranted.   Thus, there is no basis on which to assign a 
higher level of disability than the currently assigned 30 
percent based on 38 C.F.R. §§ 4.40, 4.45 and 4.59.  



Fenderson considerations

As noted above, as the issue before the Board involves an 
initially assigned rating, stage ratings must be addressed.  
See Fenderson, supra.  

In the September 2005 decision, the RO granted the veteran a 
30 percent disability rating effective as of date of the 
initial grant of service connection, November 1, 2000.  From 
November 1, 2000, to the present, the medical evidence of 
record does not provide a basis for the award of any higher 
disability rating than the currently assigned 30 percent.  No 
higher rating than 30 percent was available under the former 
criteria and, as discussed above, any higher rating under the 
current criteria would require medical evidence of 
unfavorable ankylosis and none has been present at any time 
during this appeal.  Accordingly, the 30 percent disability 
rating will continue to be assigned from November 1, 2000, to 
the present.  

Extraschedular consideration

As indicated above, the Board will now present a common 
discussion for all three conditions of the potential for 
referral of these conditions for an extra schedular rating.  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the September 2005 SSOC the AOJ determined that an 
extraschedular rating was not warranted as to the veteran's 
left knee, right knee or cervical spine conditions.  Because 
the veteran has been given notice of the requirements for the 
assignment of an extraschedular rating, the Board believes 
that it should address the possibility of the assignment of 
an extraschedular rating for the increased disability ratings 
at issue.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the service-connected left knee, right knee or cervical 
spine disability such as to render the veteran's disability 
exceptional or unusual and require an extraschedular rating 
based on frequent hospitalization.  Indeed, it does not 
appear that the veteran was hospitalized for his right knee 
or cervical spine conditions or that he has been hospitalized 
for his left knee condition since his January 2000 in-service 
surgery.  

With respect to marked interference with employment, the 
veteran continues to be employed full-time in the computer 
field.  The veteran has asserted that the impacts of his 
disabilities can cause him to be late to work and asserted in 
his December 2002 appeal that his knee disabilities have led 
to his reassignment to less strenuous duty during service and 
further that the knee disabilities caused him to not be 
selected for a duty assignment to Florida.  While these 
conditions indicate that the veteran has had to pursue less 
physically strenuous employment, this does not constitute a 
marked interferences in employment.  The veteran continues to 
work full-time with relatively minimal disruption in terms of 
time off in his chosen field of computer administration.  In 
fact, a review of the veteran's contentions and the lay 
statements of his co-workers and family are to the effect 
that the veteran is less active and severely limited in 
recreational pursuits, not employment.  

In short, the medical record does lead to the conclusion that 
any of the disabilities under consideration is exceptional or 
unusual, nor is it causative of marked 


interference with employment.  Although the veteran has 
asserted that he suffers from exceptional amounts of pain 
with respect to his knee and cervical spine disabilities, as 
discussed at length above, the increased disability created 
by such pain has been taken into account in the current 
assigned disability ratings and is not productive of 
hospitalization or marked interference in employment.  
Although there is no question that the veteran experiences 
problems due to his service-connected disabilities which 
translate to difficulty in his employment, these symptoms 
have been considered in assigning the schedular ratings now 
in effect.   See 38 C.F.R. §§ 3.321(a), 4.1; see also Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
veteran's service-connected left knee, right knee or cervical 
spine disability present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2006).  Therefore, referral of this case to 
appropriate VA officials for consideration of the assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that an increased disability ratings, 20 
percent, are warranted for the veteran's service-connected 
left knee and right knee disabilities.  To that extent, the 
appeal is allowed.  The Board further concludes that an 
increased disability rating is not warranted for the service-
connected cervical spine disability. 




ORDER

Entitlement to a 20 percent initial disability rating for the 
service-connected right knee popliteal cyst with small 
meniscus undersurface tear is granted during the entire 
appeal period, subject to controlling regulations applicable 
to the payment of monetary benefits.  

Entitlement to a 20 percent initial disability rating for the 
service-connected left knee arthritis, status post left knee 
arthroscopic surgery, is granted during the entire appeal 
period, subject to controlling regulations applicable to the 
payment of monetary benefits.  

Entitlement to an increased initial disability rating for 
service-connected degenerative changes of the cervical spine, 
currently evaluated as 30 percent disabling, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


